Citation Nr: 1131432	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back condition, diagnosed as degenerative joint disease of the lumbosacral spine with chronic low back pain. 

2.  Entitlement to service connection for a right knee condition, diagnosed as degenerative joint disease of the right knee, status-post arthroscopic repair of torn medial meniscus. 

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, during the Vietnam Era. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA), Oakland, California, Regional Office (RO), which inter alia denied service connection for a back condition, a right knee condition, and depression.   

In October 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record and has been reviewed.  

With regard to the claim for service connection for a low back disability and right knee disability, the Board remanded the case in December 2009 and in March 2011 for additional development and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's low back disability pre-existed the Veteran's entrance to active duty. 

2.  There is clear and unmistakable evidence that the Veteran's low back disability did not permanently increase in severity beyond the natural progression of the disease in service. 

3.  The competent and probative evidence of record fails to show that the Veteran's pre-existing low back disability was aggravated by his military service. 

4.  There is clear and unmistakable evidence that the Veteran's right knee disability pre-existed the Veteran's entrance to active duty. 

5.  There is clear and unmistakable evidence that the Veteran's right knee disability did not permanently increase in severity beyond the natural progression of the disease in service. 

6.  The competent and probative evidence of record fails to show that the Veteran's pre-existing right knee disability was aggravated by his military service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and a low back disability pre-existed the Veteran's entry to active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2010). 

2.  A low back disability was not aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2010). 

3.  The presumption of soundness is rebutted and a right knee disability pre-existed the Veteran's entry to active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2010). 

4.  A right knee disability was not aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2007 letter, sent prior to the initial unfavorable decision issued in July 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for a low back disability and a right knee disability.  Such letter, as well as January 2009, March 2009, and December 2009 letters, informed him of his and VA's respective responsibilities in obtaining such evidence and information and advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, private and VA treatment records, and Social Security Administration  (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board further notes that the Veteran was provided with a VA examination in February 2010 in order to adjudicate his service connection claims.  Additionally, the Board obtained an addendum opinion to that examination in April 2011.  As the opinions obtained in this case were based upon a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles, the Board finds they are supported by an adequate foundation.  Accordingly, the Board finds that the opinions are adequate for resolution of the case. 

The Board observes that this case was remanded in December 2009 and in March 2011 in order to request that the Veteran provide authorization to release medical information from any private medical provider with knowledge of his orthopedic disabilities, to obtain his VA records and SSA records, and thereafter to afford the Veteran a VA examination in order to obtain opinions regarding the nature and etiology of his orthopedic disorders.  As such, in a December 2009 letter, the Veteran was requested to identify all VA and non-VA healthcare providers who treated him or had knowledge regarding his low back disability and right knee disability.  The Veteran did not submit an authorization to release those records and did not report any additional private physicians from which he received treatment.  His SSA records were obtained.  Additionally, the Veteran was afforded a VA examination in February 2010 in order to obtain opinions regarding the nature and etiology of his orthopedic disorders.  In April 2011, an addendum opinion was submitted as was requested on further remand.  Therefore, based on the foregoing, the Board determines that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  To the extent that VA treatment records dated after 2007 were not associated with the claims file as was requested in December 2009, the Board finds that such is not prejudicial to the Veteran in this case because he has not stated that those records include an opinion linking his orthopedic disabilities to his service or that they demonstrate any new findings pertinent to his claims.  Thus, the Board finds that additional remand to obtain more recent VA records would be unduly burdensome or redundant.  To that extent, the April 2011 VA examiner reviewed his current, computerized VA treatment records in summarizing the Veteran's disability picture, and thus, such review by a medical physician and the physician's interpretation of the more recent medical evidence substantially complies with the previous remand instructions.   See D'Aries, supra. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issues on appeal.  The Veterans Law Judge elicited testimony from the Veteran concerning how his disabilities were related to his service, and whether his disabilities pre-existed his service.  The Veterans Law Judge elicited testimony as to whether the disabilities were aggravated by service.  In addition, the Veterans Law Judge noted that he inquired about where the Veteran received his treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims for service connection for a low back disability and for a right knee disability based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

At his Board hearing, as well as in documents of record, the Veteran contends that his military service aggravated his pre-existing low back disability and right knee disability.  Specifically, he claims that his low back and right knee were injured in a motor vehicle accident prior to entering service and that while in service, when completing his duties as a repair parts specialist, he aggravated his back and knee, necessitating light duty-type work.  Therefore, he claims that service connection is warranted for such disorders. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that on November 1969 pre-induction examination, the Veteran reported having a "trick" right knee, as well as back trouble.  No low back or right knee disability was diagnosed at that time.  A treatment note stapled to the pre-induction examination, dated that same day and month, showed that the Veteran had had a previous back injury and had occasional back pain.  On April 1969 entrance examination, he was diagnosed with a low back strain.  Next to the diagnosis, it was marked "cleared."  His right knee was noted to "go out."  An orthopedic examination of the right knee was at first recommended, but then that recommendation was crossed out and the Veteran was determined to be qualified for service.  On November 1971 separation examination, the Veteran did not report any low back pain or problems, and clinical evaluation of the low back was normal.  In January 1972, the Veteran stated that there had been no change to his medical condition since separation from service.  

The Veteran's service personnel records reflect that from August 1970 to April 1971, he worked as a heat and ventilation specialist, and that from April 1971 to January 1972, he worked as a repair parts specialist.  The Veteran contends that as a repair parts specialist, he worked on large machines and conducted daily heavy lifting of such items as batteries, tires, and starters.  He contends that those duties caused further aggravation to his low back and that at times, his back would "go out."  He would then be placed in the office, completing paperwork, for a number of days until his back pain diminished.  

Post-service VA treatment records reflect that in November 1999, the Veteran had been laying flooring and hanging doors and sheet rock the previous week when he developed low back pain that had been persistent.  He did not have a significant history of back problems but had had back problems in the past.  X-ray examination showed no significant abnormality.  Physical examination resulted in the assessment of a lumbar strain.  On April 2001 annual physical examination, the Veteran reported having moderate bilateral knee pain from laying tile.  In March 2003, the Veteran reported having had knee aches for about 4 years.  He worked in construction.  There had not been any specific injury to the knees.  There had been no giving way of the knee or locking of the knee.  His low back had felt alright in the previous year.  In June 2003, the Veteran's right knee pain had worsened and on MRI examination he was found to have a posterior horn tear of the medial meniscus.  In December 2003, he underwent a right knee arthroscopy.  A December 2006 X-ray showed the presence of mild degenerative changes of the right knee.

SSA records reflect that in October 2007, physical evaluation of the Veteran showed chronic back pain.  There was evidence of longstanding disc degeneration of the lumbar spine.  He had been noted to have worked hard for many years.  It was recommended that he no longer complete difficult and physically demanding work which had been his livelihood.  

VA treatment records reflect that in October 2007, the Veteran had osteoarthritis of the right knee had been intermittently painful for approximately eight years.  

On February 2010 VA examination, the Veteran reported that following service, he worked in construction, including remodeling work, carpentry, plumbing, and electrical work.  The Veteran reported that he had had back pain since separating from service but that it had become worse in the last 26 years.  He had constant back pain and used a cane for his knee pain when not at home.  His right knee symptoms and back symptoms were severe and prohibited him from working and from being active.  Following physical examination of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with chronic low back pain and degenerative joint disease of the right knee, moderate.  After reviewing the service treatment records and the claims file, including an extensive review of the Veteran's VA treatment records, the examiner concluded that because there was no evidence of any right knee or lumbar spine pain reported in service or for many years after service, it would be merely speculative to relate the current disabilities to his service.  The examiner noted that there was a pre-existing low back disability prior to service, but did not find there to be any evidence of any other lumbar spine problems during service.  

In January 2011, the Veteran's sister submitted a statement that she remembered when the Veteran had initially injured his back in the spring of 1969, prior to his service, when he was struck by a drunk driver.  At the time, the Veteran's doctors had told the family that the Veteran had suffered severe trauma to his back and knees.  By the time he was drafted for service, he had begun to rehabilitate.  When visiting the Veteran during boot camp, the Veteran had stated that he was hurting, especially in the knees, but that because boot camp was almost over, he thought he would be able to make it to the end.  His sister stated that as a repair parts man, the Veteran loaded and unloaded parts for very large machines.  When she next saw him in November 1971, post-service, he walked and moved like a very old man.  

In April 2011, the same VA examiner who had evaluated the Veteran in February 2010 once again reviewed the claims file in order to clarify his prior opinion.  The examiner reviewed the Veteran's service treatment records and noted that there was no treatment for any right knee pain or low back pain in service but for one record with an illegible date that showed a history of a back injury and occasional back pain.  The examiner noted that in reviewing the claims file, there was a lack of evidence of complaints or treatment for a low back or right knee condition for many years following service.  Additionally, in reviewing the VA treatment records which began in March 1999, when the Veteran began care at the VA, there was evidence of right knee pain secondary to old trauma, but there was no indication of any continuous back problems until months later.  The examiner noted that a December 2006 X-ray showed rather mild degenerative arthritis of the right knee and that a February 2008 MRI of the spine showed significant degenerative changes.  Additionally, more recent MRI's, conducted in August 2010 and in May 2010, showed multilevel degenerative changes, most significantly at the L4-L5 regions.  After reviewing the previous VA examination physical findings, the examiner concluded that although the Veteran was shown to have a pre-existing low back injury prior to entry into military service, it was significant that he was still found fit for duty.  The absence of any right knee or further low back diagnoses in service, and the normal separation examination, made it unlikely that the Veteran's pre-existing back condition had been significantly worsened by active duty.  The same logic was applied to the Veteran's claimed right knee disability; the absence of complaints or treatment for right knee pain or problems in service or for many years after service made it unlikely that the current right knee disability was related to service.

First, the Board finds that there is clear and unmistakable evidence that Veteran's low back disability and right knee disability pre-existed his service.  In so finding, the Board notes that on entrance examination, the Veteran was assessed as having a lumbar strain.  It was also found that his right knee would "go out."  These findings were consistent with the Veteran's report of prior injury and were based upon the Veteran's reported symptoms and physical examination.  Further, the April 2011 VA examiner also found that the low back disability pre-existed the Veteran's service.  With regard to the Veteran's right knee disability, although the examiner could not find documentation of a right knee disability on entrance into service, upon further review of the service treatment records, the Board has found such evidence, as described above.  In that regard, the Veteran has also provided consistent testimony that he had suffered a severe low back and right knee injury prior to entry into service.  Thus, there is clear and unmistakable evidence that the Veteran had a low back disability and right knee disability upon entry into service, and the presumption of soundness has been rebutted.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's low back disability and right knee disability clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing disabilities were not aggravated during service. 

In that regard, the Board finds the February 2010 and April 2011 reports of VA examinations to be highly probative on the matter.  After interviewing the Veteran, conducting a physical examination,  and reviewing the claims file twice, the examiner concluded that the Veteran's disabilities were not likely aggravated permanently by his service beyond natural progression.  The examiner concluded that the absence of complaints or treatment for low back and right knee pain in service made it unlikely that there was any permanent aggravation of those disabilities during service.  Further, and most significantly in this case, the lack of any indication of complaints or treatment of a right knee disability or low back disability on separation examination and for many years after service lessened the probability that the current disabilities were related to service.  Although the examiner took into account the Veteran's reported low back pain and right knee pain in service, based upon the evidence of record and the nature of his current disabilities, there simply was no evidence to support a finding that the disabilities were aggravated by his service.  

Based on the preceding evidence, the Board notes that the Veteran is competent to state his experiences of back pain and right knee pain when completing his duties in service; however, the relevant inquiry is whether his pre-existing low back disability and right knee disability permanently increased in severity beyond their natural progression during his military service.  In this regard, the competent and probative evidence of records weighs against such a finding, as the April 2011 VA examiner did not find that such was a possibility without resorting to speculation.  The VA examiner could find no evidence to demonstrate that the right knee and low back disabilities underwent a permanent aggravation in service, despite the Veteran's lay testimony.  In reviewing the current nature of the Veteran's right knee and low back disabilities, the examiner did not find it likely that the current disabilities would have been the result of a permanent aggravation due to service.   

As the February 2010 and April 2011 VA examiner based his opinion on a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles, the Board finds that such opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Moreover, there is no contrary medical opinion of record.  

The Board notes that the Veteran and his sister have contended on his own behalf that his low back disability and right knee disability were aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back and right knee disabilities and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his treatment for a right knee disability and a low back disability, and the observable symptoms such as pain and limited range of motion, the Board accords his statements regarding the etiology of such disabilities little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his right knee and low back disabilities and his military service.  In contrast, the April 2011 VA examiner took into consideration all the relevant facts in providing his opinion.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his right knee and low back disabilities are outweighed by the competent and probative April 2011 VA examiner's findings. 

Therefore, based on the February 2010 and April 2011 VA examiner's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's right knee and low back disabilities did not permanently increase in severity beyond the natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's right knee and low back disabilities existed prior to service and were not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's right knee and low back disabilities pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the February 2010 and April 2011 VA examiner's opinion, the Veteran's pre-existing right knee and low back disabilities were not aggravated by his military service. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right knee and low back disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.  


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for depression.

The Veteran contends that his current depression began while he was in service and has continued since service.  Specifically, he contends that when he was drafted, he was just 19 years old and was therefore very impressionable.  He contends that during basic training, he was emotionally scarred by the way he was treated and that following basic training, when he was assigned to Fort Carson, he underwent harassment by gangs and had his belongings stolen from him.  He contends that he turned to heavy drug use at that time as a way to disconnect from his surroundings and to deal with the constant threat of being shipped to Vietnam and dying there.  He contends that following separation from service, he was unable to return to his previous mental state of wellbeing and spent many years living on a remote farm.  He contends that he was never cut out to be a soldier and therefore, his experiences in service have caused or contributed to his current depression.  

Service treatment records and service personnel records do not reflect any symptoms or reports of depression or any other psychiatric condition.  

Post-service VA treatment records reflect that in December 2006, the Veteran reported that his depression was worsening.  He was under financial pressure and though he had suicidal thoughts, he did not have suicidal intent.  He felt that his depression began in service and stated that being in service had ruined his life.  He felt paranoid and could not trust others.  He was taking anti-depressants and had been taking the medication for four to five years.  In March 2007, based upon the Veteran's symptoms, he was diagnosed with depressive disorder, not otherwise specified.  At the time, he was feeling very anxious and was also afraid of having panic attacks.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette  v. Brown, 8 Vet. App. 69 (1995).  The Veteran contends that his current psychiatric disorder is related to his service.  The Board finds that the Veteran has provided consistent testimony that he experienced anxiety and depression while in service, and, as such testimony has been provided with specificity, the Board finds that the Veteran is credible with regard to his experiences in service.  To date, the Veteran has not been afforded a VA examination with regard to his claim, and as such, a VA examination is necessary in order to determine any possible relationship between his service and his current psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, although on previous remand the Veteran was asked to provide any supporting medical evidence in relation to his claim for depression, he should once again be afforded the opportunity to submit any additional medical evidence to support his claim, to include any psychiatric records or records relating to his reported long-term drug abuse.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims on appeal, to include any psychiatric records, mental health counseling records, or drug rehabilitation records.  After securing any necessary authorization from him, obtain all identified treatment records, to include more recent VA treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. §3.159(e). 

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims and the examination report should note that review.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder demonstrated during the pendency of the appeal, to include depression, is related to the Veteran's military service, including the Veteran's above described service stressors.  In providing the requested opinion, the examiner must acknowledge and discuss any lay evidence of symptoms in service and continuity of symptomatology since service.  The examiner should provide the rationale for all opinions provided. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


